TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 24, 2013



                                      NO. 03-11-00678-CV


                                Rhett Webster Pease, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 21ST DISTRICT COURT OF LEE COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
             DISMISSED AS MOOT -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted appellee’s motion to dismiss for mootness the appeal in the

above cause, and the Court having fully considered said motion is of the opinion that same

should be granted. IT IS THEREFORE ordered that said motion is granted and that the appeal

is dismissed. It is FURTHER ordered that the appellant pay all costs relating to this appeal,

both in this Court and the court below, and that this decision be certified below for observance.